Citation Nr: 0319519	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a left ankle disability as a residual of a gunshot wound 
with fracture of the tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That decision continued a 30 percent disability 
evaluation for marked left ankle disability, residuals of 
gunshot wound (GSW), and fracture of the tibia and fibula 
with traumatic arthritis.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in September 2002.  


REMAND

In a letter dated in January 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), of the 
evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans, v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Additionally, the veteran testified that he received medical 
treatment for his ankle at the VA Outpatient Clinic in 
Mobile, Alabama; and in a statement received in February 
2003, reported treatment by an unspecified private physician.  
However, these records have not been associated with the 
file.  

Although the veteran was afforded a VA examination in 
December 2001, he testified in September 2002, that his 
disability had worsened.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  An examination is also 
necessary to obtain additional findings needed to evaluate 
the veteran's disability.

Accordingly, this case is REMANDED for the following 
development

1.  The RO should advise the appellant 
that he has up to one year after the 
January 28, 2003 VCAA notice letter to 
respond to that letter.

2.  The RO should obtain all records of 
the veteran's treatment for a left ankle 
disability from the VA Outpatient 
Treatment Clinic in Mobile, Alabama for 
the period since January 2002.  

3.  The RO should ask the veteran to 
provide information as to the private 
treatment he has reported receiving for 
his ankle disability.  The RO should take 
all necessary steps to obtain records of 
such treatment.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic and 
neurologic examination in order to 
determine the severity of his service-
connected left ankle disability.  The 
examiner should comment on whether the 
veteran has ankylosis, or no effective 
function of the foot remaining other than 
that which would be equally well served 
by an amputation stump at the site of 
election.  If there is ankylosis, the 
examiner should report the angle at which 
the foot is held.

The examiner should also report the 
presence of any scars from the gunshot 
wound, their location, measurements, and 
resulting symptoms.

All neurologic manifestations of the 
gunshot wound should be noted.  The 
examiner should note whether there is 
neuralgia, neuritis or complete or 
partial nerve paralysis; and comment on 
the severity of any neuralgia, neuritis, 
or partial paralysis.

The examiner should express an opinion as 
to whether the ankle disability would 
cause marked interference with the 
veteran's employment.

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit remains 
denied, the RO should issue a supplemental 
statement of the case, and return the case 
to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


